Bell, J.
1. “A proper construction of the statute is that the answer of the garnishee is not too late at any time if it comes before or at the time the plaintiff moves to enter up judgment against the garnishee for the amount of the judgment he has obtained against the principal debtor.” Owen v. Moseley, 161 Ga. 62, 68 (129 S. E. 787).
2. Where the answer of a garnishee (a corporation) was signed and filed by the garnishee’s attorneys, but was not verified, and where, upon motion of the plaintiff to dismiss the answer for such want of verification, the garnishee moved to amend the answer by having it sworn to by a proper agent or officer of the company, the court erred in disallowing the amendment and in sustaining the motion to dismiss; and the more especially is this true where the offer to amend and perfect the answer was made before or at the time the plaintiff moved to enter judgment against the garnishee. Plant v. Mutual Life Insurance Co., 92 Ga. 636 (19 S. E. 719) ; Simplex Machine Co. v. Greenberg, 22 Ga. App. 68 (95 S. E. 530).
3. The decisions of the Supreme Court relied on by counsel for the plaintiff in error are explained in Owen v. Moseley, supra, and the other decisions (Pitficb including that in Central of Georgia Ry. Co. v. Dicker*690son, 15 Ga. App. 293 (3) (82 S. E. 942), must be construed in harmony with, or yield to, that case as authority.
Decided February 17, 1931.
Boykin & Boykin, for plaintiff in error.
D. S. Strickland, contra.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.